Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PGPUB 20160314604) in view of Nelson (U.S. Patent No. 7,812,850), Pareek et al. (U.S. PGPUB 20200311974), Jacobson et al. (U.S. PGPUB 20190066389), and further in view of Jung et al. (U.S. PGPUB 20170000203).
With respect to claim 1, Oh et al. disclose a method of providing a guide for combining pattern pieces, comprising:
receiving, a selection of a first point in a first pattern piece (paragraph 66, As in FIG. 3, a user may select the starting point 302 on the first selected segment); and
receiving, a selection of a second point in a second pattern piece to be combined with the first pattern piece (paragraph 67, if the cursor 301 selects any one point on the second segment on the pattern, the selected point may be the starting point of the second selected segment). However, Oh et al. do not expressly disclose: in response to receiving the selection of the second point, generating a virtual pattern piece corresponding to the first pattern piece; displaying the virtual pattern piece rotated, 
	Nelson, who also deals with modifying and adjusting objects, discloses a method for, in response to receiving the selection of the second point (column 5, lines 11-13, a user uses a mouse to click on a point on the object, and drag the point to a new location), generating a virtual pattern piece corresponding to the first pattern piece (column 6, lines 5-8, As shown in FIG. 6, for example, a representation, such as an outline 600 of the undeformed object, is displayed in the same window 123 as the deformed object); displaying the virtual pattern piece such that a third point in the virtual pattern piece is matched to the second point in the second pattern piece, wherein the third point of the virtual pattern is located at a position corresponding to the first point in the first pattern piece (column 6, lines 13-16, The user can then make a modification to the undeformed object, represented by the outline 600, and view the resulting change to the deformed object without shifting focus to another window, column 6, lines 60-63, By adding control point 700, the user specifies a location in the outline 600, and sees the corresponding control point 700' in the deformed object).

	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of, in response to receiving the selection of the second point, generating a virtual pattern piece corresponding to the first pattern piece; and displaying the virtual pattern piece such that a third point in the virtual pattern piece is matched to the second point in the second pattern piece, wherein the third point of the virtual pattern is located at a position corresponding to the first point in the first pattern piece, as taught by Nelson, to the Oh et al. system, because the immediate feedback offered by displaying the two representations of the object in the same window, as well as the reduced need to move the user's field of vision between different windows may aid a user when deforming an object (column 7, lines 3-7 of Nelson).
	Pareek et al., who also deal with arranging objects, disclose a method for providing a guide for combining the first pattern piece and the second pattern piece by moving the virtual pattern piece such that an outer line of the second pattern piece and an outer line of the virtual pattern piece correspond to each other (paragraph 39, Another type of smart guide is an alignment guide that is a line or other indicator of how one object is aligned with another object, such as a line showing that two objects have edges along the same x-axis line or y-axis line).
	Oh et al., Nelson, and Pareek et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of providing a guide for combining the first pattern piece 
	Jacobson et al., who also deal with arranging objects, disclose a method for displaying the virtual pattern piece rotated, translationally moved or both rotated and translationally moved (paragraph 56, Controller 80 is then moveable and controllable to drag selected 3D item image 420, in real time, into 3D virtual environment 398, placed 3D item images 430 are each a chunk image from chunk image database 54, paragraph 57, Once a 3D item image 430 is placed in 3D virtual environment 398, at 312, the positioning, that is, placement, rotation, tilt, etc. of 3D item image 430 is adjusted in real time, paragraph 30, processor 16 accesses each photorealistic image from photorealistic image database 52 and converts the same to a less refined chunk version of the photorealistic image, that is a chunk image for storage in chunk image database 54).
Oh et al., Nelson, Pareek et al., and Jacobson et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of displaying the virtual pattern piece rotated, translationally moved or both rotated and translationally moved, as taught by Jacobson et al., to the Oh et al. as modified by Nelson and Pareek et al. system, because this 
	Jung et al., who also deal with arranging objects, disclose a method for displaying a pattern piece so that an outer line of the pattern piece and an outer line of the second pattern piece meet at the third point and the second point (paragraph 89, Find the closest line among the ones that comes within the FOV of li. (The FOV (field of view) is defined from the center of the line as diagrammed in FIG. 7, where the spread angle is a user-controlled parameter.)). As shown in Fig. 7, outer line l1 meets outer line l2 from the seam matching, and at least one point on l1 meets a corresponding point from l2.
Oh et al., Nelson, Pareek et al., Jacobson et al., and Jung et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of displaying a pattern piece so that an outer line of the pattern piece and an outer line of the second pattern piece meet at the third point and the second point, to the virtual pattern piece and second pattern piece of the Oh et al. as modified by Nelson, Pareek et al., and Jacobson et al. system, because the proposed tagging-based automatic garment construction (TAGCON) method takes the tagged-and-packed panels (which do not need to be positioned with respect to the 

	With respect to claim 2, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. disclose the method of claim 1, wherein the virtual pattern piece has an outer shape corresponding to the first pattern piece (Nelson: column 6, lines 3-5, As shown in FIG. 6, for example, a representation, such as an outline 600 of the undeformed object, is displayed in the same window 123 as the deformed object).
With respect to claim 6, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. disclose the method of claim 1, wherein the providing of the guide comprises: moving the virtual pattern piece such that a tangent line of a point corresponding to a predetermined length on the outer line of the second pattern piece meets a tangent line of a point corresponding to a predetermined length on the outer line of the virtual pattern piece (Oh et al.: paragraph 69, As illustrated in FIG. 7, the length of the first selected segment is the same as the length of the second selected segment. That is, in FIG. 7, the difference value 314 between the length of the first selected segment and the length of a line is displayed 0, wherein the line is acquired by connecting the starting point, input along the second segment, to the point that is on the second segment and that is the closest in distance to the current cursor position).
	With respect to claim 11, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. disclose the method of claim 1, wherein each of the first pattern piece and the second pattern piece is modeled with a polygon mesh including a plurality of polygons (Oh et The inside of the 2D patterns of which appearance is determined by the outlines may consist of meshes e.g., triangles or rectangles). 
	With respect to claim 12, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. disclose the method of claim 1, further comprising: forming three-dimensional (3D) clothing by sewing the first pattern piece and the second pattern piece according to the guide (Oh et al.: paragraph 48, The second selected segment is sewn to the first selected segment, which will be specifically described later); and simulating at least one of the 3D clothing or a 3D avatar over which the 3D clothing is draped (Oh et al.: paragraph 50, If the selected segment to be sewn is input onto the 2D patterns, the digital clothing is created i.e., is draped onto the 3D object as the 2D patterns are combined).
	With respect to claim 13, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. disclose a non-transitory computer-readable storage medium storing instructions thereon (Oh et al.: paragraph 64, Non-volatile media may store computer programs to which a method of creating digital clothing is applied), the instructions, when executed by a processor (Oh et al.: paragraph 40, The proposed method of creating digital clothing and the apparatus thereof, and storage media, on which a computer program to execute the method thereof is stored, may be applied to the field of 3D simulation technology), cause the processor to execute the method of claim 1; see rationale for rejection of claim 1. 
	With respect to claim 14, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. disclose an apparatus for providing a guide for combining pattern pieces (Oh et al.: paragraph 76, FIG. 13 is a diagram illustrating an apparatus for creating digital clothing according to an exemplary embodiment), comprising: a user interface (UI) (Oh et al.: paragraph 77, an apparatus for creating digital clothing includes a user interface 100) configured to execute the method of claim 1; see rationale for rejection of claim 1.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PGPUB 20160314604) in view of Nelson (U.S. Patent No. 7,812,850), Pareek et al. (U.S. PGPUB 20200311974), Jacobson et al. (U.S. PGPUB 20190066389), Jung et al. (U.S. PGPUB 20170000203), and further in view of Horowitz (U.S. PGPUB 20170242492).
	With respect to claim 3, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. disclose the method of claim 1. However, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. do not expressly disclose the displaying of the virtual pattern piece comprises: calculating a second normal vector of a tangent line corresponding to the second point; calculating a third normal vector of a tangent line corresponding to the third point; and arranging the virtual pattern piece such that the second normal vector and the third normal vector are a straight line.
	Horowitz, who also deals with arranging objects, discloses the arranging of the virtual pattern piece comprises: calculating a second normal vector of a tangent line corresponding to the second point; calculating a third normal vector of a tangent line corresponding to the third point; and arranging the virtual pattern piece such that the second normal vector and the third normal vector are a straight line (paragraph 187, A tangent 656 to the body portion surface at the point P can be determined from point P and neighboring points. A normal vector 658 to the body portion surface 650 at the point P is determined from the ray and the tangent by cross product or other analogous technique. In block 68, a model portion (e.g., capsule 687) can be aligned to body portion surface 650 at the point based upon the normal vector 658 and a normal vector 689 of the model portion 687).
	Oh et al., Nelson, Pareek et al., Jacobson et al., Jung et al., and Horowitz are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the arranging of the virtual pattern piece comprises: calculating a second normal vector of a tangent line corresponding to the second point; calculating a third normal vector of a tangent line corresponding to the third point; and arranging the virtual pattern piece such that the second normal vector and the third normal vector are a straight line, as taught by Horowitz et al., to the Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., and Jung et al. system, because this would use geometric properties to closely align objects.
	With respect to claim 15, Oh et al. as modified by Nelson, Pareek et al., Jacobson et al., Jung et al., and Horowitz et al. disclose the apparatus of claim 14, wherein the processor is configured to execute the method of claim 3; see rationale for rejection of claim 3.
Allowable Subject Matter
Claims 4-5, 7-10, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
none of the cited art teaches or suggests calculating additional normal vectors of nearby points adjacent to the third point, the third normal vector based on a statistical value of the normal vectors, i.e., 
in response to the third point corresponding to a curve or a corner point, calculating normal vectors of tangent lines respectively corresponding to nearby points adjacent to the third point; and calculating the third normal vector based on a statistical value of the normal vectors. 
	Although Nelson discloses combination points in a virtual pattern piece, the moving of the virtual pattern piece does not meet the outer line of the second pattern piece. Thus, none of the cited art teaches or suggests:
storing, in the virtual pattern piece, at least one combination point of the second pattern piece and the virtual pattern piece that is obtained by moving the virtual pattern piece such that the outer line of the second pattern piece and the outer line of the virtual pattern piece meet each other; and providing the guide for the combining based on the at least one combination point stored in the virtual pattern piece. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 14 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,127,480 to Lehrer et al. for a method of displaying pattern pieces with anchor points
U.S. Patent No. 10,475,099 to Nomula et al. for a method of displaying a virtual representation of a product over a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/2/22